Fourth Court of Appeals
                                        San Antonio, Texas
                                                July 30, 2014

                                            No. 04-14-00536-CV

                                    IN RE DENNIS J. MARTINEZ,

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

       On July 30, 2014, relator filed a petition for writ of mandamus and an emergency motion
for temporary relief. This court is of the opinion that a serious question concerning the
mandamus relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real parties in interest may file a response to the petition for writ of
mandamus in this court no later than AUGUST 13, 2014. Any such response must conform
to Texas Rule of Appellate Procedure 52.4.

        Relator’s request for emergency relief is GRANTED. The trial court is ORDERED to
stay all proceedings in this matter until further order of this court, including but not limited to,
any hearings on the real party in interest’s request for temporary orders and attorney’s fees.

           It is so ORDERED on July 30, 2014.

                                                                     PER CURIAM

ATTESTED TO:__________________________
                          Keith E. Hottle
                          Clerk of Court




1
         This proceeding arises out of Cause No. 2014-CI-08209, styled In the Interest of Desiree E. Martinez, An
Adult Disabled Child, pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Janet
Littlejohn P. presiding.